         Case 1:20-cr-00040-BAH Document 220-3 Filed 05/28/21 Page 1 of 1

                                                                                                   03l30/2021
                                                                                       MSUSsa Ru    Oseguera




  Honorabl Beryl A. Ho
  United Stat District Court
  For the Dstrict of Colum

 Dear Chief Judg Howell,

   I am a wife and Mother done daughter. I worlc at Tendertoin Sementary school      Security guard. I
 have been at SFUSD nee 2013. I appreciat the w1k I do at the schools because I not just e security
 guard I am fike a counselor to most of my students they usu y come to me tor advice or k>      I alsO
 have the opportunity to speak with the parents and support them when they need a voice In peaking to our
 staff at school.

  Jessica and I are cousins. I have known her an my life. She is my older cousin and she Y.O.Jld look out for
 me. I remember cm kids we would always be at ~ach other's houses and play games nd have leepovers.
 She wouJd help me wfth homeworlc and reading bec.ause I have dyslexia She wouJd tell me don1t let that
 defeat you from getting ahead in fife. I remember going to visit her in Mexico for the summer and she
 always made sure we ha1 a great time while there.

  Jessica is a great mom with two loving chiJdren J  and J     Aaling daughter and ster to her fam y.
She always makes sure that her family is taken care of plus asso~ that if lhey need help she ls there for
support She is very ded'icaled to being a worldng mom and famly orientated. She loves to be around
famly any chanoe she gets. She is also v.OOcitg to make sure !hat her children hav.e all that 1hey need and
shows them to have Qieat WOik ethics. When she comes to callfomJa we always look fofwCW'd to spending
tine together. We Uke gang to Disneyland aB together.

 f am sure she has learned her lesson and will not l9p8at this in the future. She has newr been apart from
her fmllily and chidren. Thfs has been the most she has ever been apart from 1hem ever. She is a ~
mom am will continue to be given a chance. Please oonsider this ch~ter retentnce letter.

 I do ~te you laking your time in reading lhis letter befor& you make a decision on ~ your
sentence.


                                                                                              RespecifuJly,




                                                                                           EXHIBIT 3
